              Case 2:18-cr-00090-JCC Document 79-1 Filed 05/25/21 Page 1 of 2




 1                                                         The Honorable John C. Coughenour
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
          UNITED STATES OF AMERICA,                       NO. CR18-090-JCC
10
                               Plaintiff,
11                                                      [PROPOSED] ORDER GRANTING
                                                        MOTION TO SEAL MOTION AND
12
                                                        MEMORANDUM REQUESTING
                          v.
13                                                      SEALING OF PUBLIC COURT
                                                        RECORDS AND ASSOCIATED
14
          THOMAS MAHONEY,                               EXHIBITS
15
                               Defendant.
16
17
             This matter has come before the Court on the motion to seal Government’s Motion
18
     and Memorandum Requesting Sealing of Public Court Records and Associated Exhibits
19
     and Affidavit. The Court has reviewed the motion and records in this case and finds there
20
     are compelling reasons to permit the filing under seal of the Government’s Motion and
21
     Memorandum Requesting Sealing of Public Court Records and Associated Exhibits 1
22
     through 19, due to the sensitive information contained therein.
23
     //
24
     //
25
     //
26
     //
27
     //
28
      Sealing Order - 1                                                  UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
      United States v. Mahoney, CR18-090-JCC
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
             Case 2:18-cr-00090-JCC Document 79-1 Filed 05/25/21 Page 2 of 2




 1         IT IS HEREBY ORDERED that Exhibit 1 to Government’s Response to
 2 Defendant’s Motion to Reduce Sentence be filed under seal.
 3         DATED this ____ day of ____________, 2021.
 4
 5
 6
                                                 _____________________________
 7                                               JOHN C. COUGHENOUR
                                                 United States District Court Judge
 8
 9 Presented by:
10
   /s/ Cecelia Gregson
11 CECELIA GREGSON
   Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Sealing Order - 2                                              UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     United States v. Mahoney, CR18-090-JCC
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
